STATE OF MICHIGAN

                               COURT OF APPEALS
In re TIMOTHY TERRELL BELL, JR., Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                         UNPUBLISHED
                                                                         August 17, 2017
                  Petitioner-Appellee,

v                                                                        No. 333005
                                                                         Berrien Circuit Court
TIMOTHY TERRELL BELL, JR.,                                               LC No. 2016-000077-DL

                  Respondent-Appellant.


Before: BOONSTRA, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

        Respondent appeals by right the order of the trial court’s family division waiving its
jurisdiction over him, allowing trial to proceed in the adult division of the trial court. We affirm.

                      I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Respondent was charged with first-degree criminal sexual conduct (CSC I),
MCL 750.520b(l)(c); third-degree criminal sexual conduct, (CSC III), MCL 750.520d; child
sexually abusive activity, MCL 750.145c(2); using a computer to commit a crime,
MCL 750.797(3)(f) and 752.796; and possession of child sexually abusive material,
MCL 750.145c(4). These charges arose from respondent’s alleged sexual assault of a 15-year-
old high school freshman girl in a secluded girl’s bathroom at their high school. Respondent was
a junior at the school. Respondent videotaped at least portions of the incident, showed the
recording to a classmate, and told others at the school about it. The incident occurred three days
before respondent’s 17th birthday.

        The prosecution moved the trial court1 to waive the jurisdiction of the family division to
allow respondent to be tried as an adult in the court of general criminal jurisdiction, i.e., the adult
division of the trial court. After a hearing, the trial court granted the motion. This appeal
followed.



1
    We will generally refer in this opinion to the family division as the “trial court.”


                                                    -1-
                                  II. STANDARD OF REVIEW

        We review for clear error the trial court’s findings of fact made in a proceeding involving
a juvenile. MCR 3.902(A); MCR 2.613(C); see also In re Fultz, 211 Mich App 299, 306; 535
NW2d 590 (1995), rev’d on other grounds People v Fultz, 453 Mich 937 (1996). We review for
an abuse of discretion the trial court’s ultimate decision to waive jurisdiction. Id. An abuse of
discretion occurs when the trial court chooses an outcome falling outside the range of principled
outcomes. People v Babcock, 469 Mich 247, 274; 666 NW2d 231 (2003).

                                         III. ANALYSIS

        Respondent argues that the evidence failed to establish that respondent’s interest and the
public interest were served by the trial court’s waiver of jurisdiction. We disagree.

        The family division of the trial court has exclusive jurisdiction over proceedings
concerning any child under 17 years of age who is charged with violating a law or a municipal
ordinance. MCL 712A.2(a)(1); People v Conat, 238 Mich App 134, 139; 605 NW2d 49 (1999).
However, upon motion of the prosecuting attorney, the family division may waive its jurisdiction
over a child who is at least 14 years of age if the alleged offense was a felony. MCL 712A.4(1);
People v Thenghkam, 240 Mich App 29, 37; 610 NW2d 571 (2003), abrogated on other grounds
People v Petty, 469 Mich 108; 665 NW2d 443 (2003). The waiver hearing is held in two phases.
In Phase One, the trial court must find probable cause to believe that the respondent committed
the offense. If the trial court finds probable cause, it must conduct a Phase Two hearing to
determine whether the prosecution has established, by a preponderance of the evidence,
MCR 3.950(D)(2)(c), that “the best interests of the juvenile and the public would be served by
granting a waiver of jurisdiction to the court of general criminal jurisdiction,” unless such a
waiver is required by MCL 712A.4(5).2 MCL 712A.4(4); MCR 3.950(D)(2); People v Williams,
245 Mich App 427, 432; 628 NW2d 80 (2001). The trial court must consider the six factors
identified in MCL 712A.4(4)(a)-(f) when making the best-interest determination. Williams, 245
Mich App at 432; see also MCR 3.950(D)(2)(d)(i)-(vi) (listing the best-interest factors found in
MCL 712A.4(4)(a)-(f)). The trial court must give greater weight to the seriousness of the alleged
offense and the juvenile's prior record of delinquency than to the other factors. MCL 712A.4(4);
People v Whitfield (After Remand), 228 Mich App 659, 662 n 1; 579 NW2d 465 (1998).

       MCL 712A.4(4) provides:

               (4) Upon a showing of probable cause under subsection (3), the court
       shall conduct a hearing to determine if the best interests of the juvenile and the


2
  MCL 712A.4(5) provides: “If the court determines that there is probable cause to believe that
an offense has been committed that if committed by an adult would be a felony and that the
juvenile committed the offense, the court shall waive jurisdiction of the juvenile if the court finds
that the juvenile has previously been subject to the jurisdiction of the circuit court under” certain
statutes. Respondent in this case had never been previously subject to the jurisdiction of the
circuit court, necessitating a Phase Two hearing.


                                                -2-
       public would be served by granting a waiver of jurisdiction to the court of general
       criminal jurisdiction. In making its determination, the court shall consider all of
       the following criteria, giving greater weight to the seriousness of the alleged
       offense and the juvenile’s prior record of delinquency than to the other criteria:

               (a) The seriousness of the alleged offense in terms of community
       protection, including, but not limited to, the existence of any aggravating factors
       recognized by the sentencing guidelines, the use of a firearm or other dangerous
       weapon, and the impact on any victim.

               (b) The culpability of the juvenile in committing the alleged offense,
       including, but not limited to, the level of the juvenile’s participation in planning
       and carrying out the offense and the existence of any aggravating or mitigating
       factors recognized by the sentencing guidelines.

              (c) The juvenile’s prior record of delinquency including, but not limited
       to, any record of detention, any police record, any school record, or any other
       evidence indicating prior delinquent behavior.

               (d) The juvenile’s programming history, including, but not limited to, the
       juvenile's past willingness to participate meaningfully in available programming.

               (e) The adequacy of the punishment or programming available in the
       juvenile justice system.

               (f) The dispositional options available for the juvenile.

       In this case, the trial court held a Phase One hearing and found probable cause to believe
that respondent had committed the charged offenses. Because the trial court was not
automatically required to waive jurisdiction, it held a Phase Two hearing as required under
MCL 712A.4(4), considered the enumerated factors (a)-(f), and placed its findings on the record.

        In analyzing factor (a), the trial court considered the seriousness of the five charged
felony offenses. The trial court also considered aggravating factors relating to the charged
offenses and found that a preponderance of the evidence established that the victim was a
socially awkward, autistic, high school freshman girl who was very susceptible to manipulation
and coercion. Evidence also established that she was seriously emotionally and psychologically
impacted by respondent’s alleged conduct. Based on our review of the record, the factual
findings of the trial court in relation to factor (a) were not clearly erroneous.

        In relation to factor (b), the trial court considered the testimony of the investigating
detective, the supervisor of sex offender probation, and the juvenile probation officer assigned to
the case, as well as the police report, the victim’s Child Assessment Center (CAC) interview, and
the victim’s testimony at the Phase One hearing. The trial court found that it was undisputed that
respondent had engaged in oral sex with the victim in a deserted second floor girl’s bathroom at
the high school, and had video-recorded the event on his cell phone. The trial court also found
that, based on the victim’s testimony, respondent had relentlessly demanded oral sex from her
even though she repeatedly declined. Further, based on the victim’s testimony, respondent used

                                                -3-
physical force by placing his hands on her during the incident. The evidence in the record also
established that after video-recording the incident, respondent showed the recording to a friend
and told others about it. The factual findings of the trial court in relation to factor (b) were not
clearly erroneous.

        Regarding factor (c), the trial court noted that respondent had no formal juvenile record.
However, when the trial court considered respondent’s high school record, it found that
respondent had one documented incident of defiance, had multiple absences and tardiness for
unspecified reasons, and was suspended in relation to the incident. The factual findings of the
trial court in analyzing factor (c) are supported by the record and were not clearly erroneous.

        With respect to factor (d) the trial court found that, although respondent had willingly and
meaningfully participated in organized sports and several community programs designed for
leadership and character building, he had failed to internalize those programs’ values. This
finding, while arguably not related to factor (d), was supported by the record and not clearly
erroneous.

          Regarding factor (e), the trial court considered the adequacy of the punishment or
programing available in the juvenile justice system and appropriately relied on the
uncontroverted testimony of the witnesses and the Phase Two Waiver Report prepared by the
juvenile probation officer. The record supports the trial court’s finding that the juvenile justice
system lacked suitable programs for sex offenders who used force during the commission of the
charged offenses. The trial court also correctly found that juvenile residential treatment
programs and other juvenile services would only be available to respondent for a limited time
(i.e., less than one year), and that he would have access to services for a longer period of time in
the adult system. Consequently, the trial court did not clearly err by finding that treatment in the
juvenile justice system was inadequate for this offender and this offense.

        With regard to factor (f), the trial court considered what dispositional options were
available to respondent in both the adult and juvenile justice systems. The trial court found that,
in the adult system, first-time juvenile offenders with no prior formal juvenile history typically
are offered a plea agreement or reduction in charges, a practice that, if followed in this case,
could allow respondent to be placed on probation and allowed to reside with his parents or
relatives under a probation officer’s supervision, and that he could be ordered to participate in
family therapy, intensive probation, and multi-systemic therapy. In the juvenile system, the trial
court could place respondent in foster care, or in a long-term or short-term residential program,
or commit him to the Michigan Department of Health and Human Services as a ward of the court
where his program placement would be determined. Again, the record supports these findings.
Therefore, the factual findings of the trial court with respect to factor (f) were not clearly
erroneous.

        We have carefully reviewed the record, and we conclude that the trial court’s overall
factual findings were supported by a preponderance of evidence and were not clearly erroneous.
Fultz, 211 Mich App at 306. Moreover, the trial court properly considered and balanced the
statutory factors set forth in MCL 712A.4(4), giving appropriate weight to particular factors
under the circumstances of this case. Had respondent committed the offenses with which he was
charged a mere three days later (i.e., after his 17th birthday), he undisputedly would have been

                                                -4-
tried as an adult offender. There was a strong possibility that, if convicted in the juvenile justice
system, respondent would receive services for less than one year. The record additionally
reveals that respondent’s family was not motivated to assist in his rehabilitation. Under these
circumstances, the trial court’s decision to waive the jurisdiction of the family division fell
within a range of principled outcomes and was not an abuse of discretion. Babcock, 469 Mich at
274; Fultz, 211 Mich App at 306.

       Affirmed.



                                                              /s/ Mark T. Boonstra
                                                              /s/ Amy Ronayne Krause
                                                              /s/ Brock A. Swartzle




                                                -5-